TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00238-CR


Douglas Howard Doores, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. CR99-255, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Douglas Howard Doores seeks to appeal the district court's order denying his motion
for entry of a judgment nunc pro tunc.  It appears that Doores is seeking additional jail time credit.
An appeal does not lie from an order denying a request for judgment nunc pro tunc
to correct the award of jail time credit.  Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.--Corpus
Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.--Waco 2002, pet. ref'd).  The
appropriate procedure for a person seeking additional jail time credit is to present the issue to the
trial court in a motion for nunc pro tunc judgment and if the motion is unsuccessful, to seek relief
by a petition for writ of mandamus.  Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim.
App. 2004).

The appeal is dismissed.

				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   July 9, 2007
Do Not Publish